
	
		II
		Calendar No. 137
		112th CONGRESS
		1st Session
		S. 512
		[Report No. 112–57]
		IN THE SENATE OF THE UNITED STATES
		
			March 8, 2011
			Mr. Bingaman (for
			 himself, Ms. Murkowski,
			 Mr. Udall of Colorado,
			 Mr. Pryor, Ms.
			 Landrieu, Mr. Crapo,
			 Mr. Risch, and Mr. Blunt) introduced the following bill; which was
			 read twice and referred to the
			 Committee on Energy and Natural
			 Resources
		
		
			August 30 (legislative day, August 2), 2011
			Reported under authority of the order of the Senate of
			 August 2, 2011, by Mr. Bingaman, with an
			 amendment and an amendment to the title
			Strike out all after the enacting clause and insert
			 the part printed in italic
		
		A BILL
		To amend the Energy Policy Act of 2005 to require the
		  Secretary of Energy to carry out programs to develop and demonstrate 2 small
		  modular nuclear reactor designs, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power 2021
			 Act.
		2.Nuclear power
			 2021 initiativeSection 952 of
			 the Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by adding at the end
			 the following:
			
				(f)Nuclear power
				2021 initiative
					(1)DefinitionsIn
				this subsection:
						(A)Combined
				licenseThe term combined license has the meaning
				given the term in section 52.1 of title 10, Code of Federal Regulations (or a
				successor regulation).
						(B)Design
				certificationThe term design certification has the
				meaning given the term in section 52.1 of title 10, Code of Federal Regulations
				(or a successor regulation).
						(C)Small modular
				reactorThe term small modular reactor means a
				nuclear reactor—
							(i)with a rated
				capacity of less than 300 electrical megawatts; and
							(ii)that can be
				constructed and operated in combination with similar reactors at a single
				site.
							(2)Duty of
				SecretaryThe Secretary shall carry out, through cooperative
				agreements with private sector partners—
						(A)a program—
							(i)to develop a
				standard design for each of 2 small modular reactors, at least 1 of which has a
				rated capacity of not more than 50 electrical megawatts; and
							(ii)to obtain a
				design certification from the Nuclear Regulatory Commission for each of the 2
				standard designs by January 1, 2018; and
							(B)a program to
				demonstrate the licensing of small modular reactors by—
							(i)developing
				applications for a combined license for each of the designs certified pursuant
				to subparagraph (A); and
							(ii)obtaining a
				combined license from the Nuclear Regulatory Commission for each of the designs
				by January 1, 2021.
							(3)Merit review of
				proposalsThe Secretary shall select proposals for cooperative
				agreements under this subsection—
						(A)on the basis of an
				impartial review of the scientific and technical merit of the proposals;
				and
						(B)through the use of
				competitive procedures.
						(4)Technical
				considerationsIn evaluating proposals, the Secretary shall take
				into account the efficiency, cost, safety, and proliferation resistance of
				competing reactor designs.
					(5)Cost-share
				requirements
						(A)Design
				developmentNotwithstanding section 988, the Secretary shall
				require that not less than 50 percent of the cost of the development of each
				small modular reactor design under paragraph (2)(A) be provided by a
				non-Federal source.
						(B)Licensing
				demonstrationNotwithstanding section 988, the Secretary shall
				require that not less than 75 percent of the cost of the licensing
				demonstration of each small modular reactor design under paragraph (2)(B) be
				provided by a non-Federal source.
						(C)Calculation of
				amountNon-Federal contributions under this subsection shall be
				calculated in accordance with section
				988(d).
						.
		
	
		1.Short titleThis Act may be cited as the
			 Nuclear Power 2021
			 Act.
		2.Nuclear power 2021
			 initiativeSection 952 of the
			 Energy Policy Act of 2005 (42 U.S.C. 16272) is amended by striking subsection
			 (c) and inserting the following:
			
				(c)Nuclear power 2021
				initiative
					(1)DefinitionsIn
				this subsection:
						(A)Combined
				licenseThe term combined license has the meaning
				given the term in section 52.1 of title 10, Code of Federal Regulations (or a
				successor regulation).
						(B)Design
				certificationThe term design certification has the
				meaning given the term in section 52.1 of title 10, Code of Federal Regulations
				(or a successor regulation).
						(C)Early site
				permitThe term early site permit has the meaning
				given the term in section 52.1 of title 10, Code of Federal Regulations (or a
				successor regulation).
						(D)Small modular
				reactorThe term small modular reactor means a
				nuclear reactor—
							(i)with a rated capacity of
				less than 300 electrical megawatts; and
							(ii)that can be constructed
				and operated in combination with similar reactors at a single site.
							(2)Duty of
				SecretaryThe Secretary shall carry out, through cooperative
				agreements with private sector partners—
						(A)a program—
							(i)to develop a standard
				design for not less than 2 small modular reactors, at least 1 of which has a
				rated capacity of not more than 50 electrical megawatts; and
							(ii)to obtain a design
				certification from the Nuclear Regulatory Commission for each of the standard
				designs by January 1, 2018;
							(B)a program to demonstrate
				the licensing of small modular reactors by—
							(i)developing applications
				for a combined license for each of the designs certified pursuant to
				subparagraph (A); and
							(ii)obtaining a combined
				license from the Nuclear Regulatory Commission for each of the designs by
				January 1, 2021; and
							(C)a program to obtain an
				early site permit for 1 or more small modular reactors.
						(3)Merit review of
				proposalsThe Secretary shall select proposals for cooperative
				agreements under this subsection—
						(A)on the basis of an
				impartial review of the scientific and technical merit of the proposals;
				and
						(B)through the use of
				competitive procedures.
						(4)Technical
				considerationsIn evaluating proposals, the Secretary shall take
				into account the efficiency, cost, safety, and proliferation resistance of
				competing reactor designs.
					(5)Cost-share
				requirements
						(A)Design
				developmentNotwithstanding section 988, the Secretary shall
				require that not less than 50 percent of the cost of the development of each
				small modular reactor design under paragraph (2)(A), and each early site permit
				under paragraph (2)(C), be provided by a non-Federal source.
						(B)Licensing
				demonstrationNotwithstanding section 988, the Secretary shall
				require that not less than 75 percent of the cost of the licensing
				demonstration of each small modular reactor design under paragraph (2)(B) be
				provided by a non-Federal source.
						(C)Calculation of
				amountNon-Federal contributions under this subsection shall be
				calculated in accordance with section
				988(d).
						.
		Amend the title so as to read as
	 follows: To amend the Energy Policy Act of 2005 to require the Secretary
	 of Energy to carry out programs to develop and demonstrate small modular
	 nuclear reactor designs, and for other
	 purposes.
	
		August 30 (legislative day, August 2), 2011
		Reported with an amendment and an amendment to the
		  title
	
